Third District Court of Appeal
                               State of Florida

                       Opinion filed February 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2358
                      Lower Tribunal No. 17-598MPI
                          ________________


                           Allen Lenoir, M.D.,
                                  Appellant,

                                     vs.

   State of Florida, Agency for Health Care Administration,
                                  Appellee.



     An Appeal from the State of Florida, Agency for Health Care
Administration.

     Allen Lenoir, M.D., in proper person.

     Tracy Lee Cooper George (Tallahassee), Chief Appellate Counsel,
and Nicholas A. Merlin (Tallahassee), Senior Attorney, for appellee.


Before EMAS, C.J., and SCALES and LOBREE, JJ.

     PER CURIAM.
      Affirmed. See Worster v. Dep’t of Health, 767 So. 2d 1239, 1240 (Fla.

1st DCA 2000) (holding: “In an appeal from an administrative proceeding, a

party cannot argue on appeal matters which were not properly excepted to

or challenged before the agency”); Redfern v. Dep’t of Prof. Reg., 498 So.

2d 1313, 1315 (Fla. 1st DCA 1986) (holding nurse failed to establish that the

Department abused its discretion in declining to accept exceptions to a

recommended order filed after expiration of the statutory time period for filing

such submissions). See also § 120.68(7)(b), Fla. Stat. (2021) (providing that

“the court shall not substitute its judgment for that of the agency as to the

weight of the evidence on any disputed finding of fact”); Graham v. Estuary

Props., Inc., 399 So. 2d 1374, 1380 (Fla. 1981) (noting: “The reviewing court

cannot substitute its judgment for that of the agency on a finding of fact or

the weight thereof”); Lenard v. A.L.P.H.A. “A Beginning” Inc., 945 So. 2d 618,

623 (Fla. 2d DCA 2006) (observing that “[w]hen reviewing the findings and

conclusions of a government agency, this court is not permitted to substitute

its judgment for that of the agency if competent, substantial evidence

supports the agency's factual findings and the agency correctly applied the

applicable statutory criteria.”)




                                       2